Citation Nr: 1414307	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  His military occupational specialty indicates he worked in aircraft maintenance.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran was afforded a Board hearing, held by the undersigned, in March 2012.  A copy of the heating transcript (Transcript) has been associated with the record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset in service or is otherwise shown to be etiologically-related to his period of active service.

2.  The Veteran's tinnitus had its onset in service or is otherwise shown to be etiologically-related to his period of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and assist in the development of the evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's claims for service connection for bilateral hearing loss and tinnitus are granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

II. Service Connection

The Veteran claims that his current bilateral hearing loss and tinnitus are etiologically-related to his period of active service.  He contends that these disorders are the result of his exposure to acoustic trauma from the use of machine guns, and from noise associated with aircraft maintenance, without the use of hearing protection.  Further, the June 2010 VA audiological examination report demonstrates puretone thresholds, bilaterally, that meet the criteria for hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2012).  To prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley.  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

During his period of active service, the Veteran's service treatment records are silent as to complaints or diagnoses of hearing loss or tinnitus.  At the time of his service enlistment examination in May 1967, puretone thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

In June 1968, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
15
10
0
10
10

At the time of his separation examination in April 1971, puretone thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
10
LEFT
15
15
15
15
10

Post-service, the Veteran was afforded a VA examination in June 2010.  The Veteran reported that he noticed hearing problems since his time in the military, due to explosions and loud engines.  Post-service, it was noted that the Veteran worked in farming and manufacturing, and that he had been in management for 27 years.  The Veteran also reported tinnitus, constant in the right ear and intermittent in the left, also present since service.  

Audiological testing revealed hearing loss, bilaterally, in accordance with VA regulations.  However, the examiner provided a negative nexus opinion, stating that because the Veteran's hearing was normal at separation, current hearing loss was not related to in-service noise exposure.  However, the Board notes that this opinion runs afoul of Hensley, in that the examiner's opinion merely stated that there was less likelihood that the Veteran's bilateral hearing loss and tinnitus were related to his military service, based solely on the rationale that clinically normal findings were obtained on audiological examination on separation from service.  As such, the Board has determined that this opinion is incomplete, and that it is not probative in this instance.

A January 2011 statement from a representative of the Veteran's employer indicated that the Veteran was employed since 1980, and that the company periodically tested noise exposure on a regular basis.  It was noted that present noise exposure levels did not warrant a mandatory program nor baseline hearing tests for employees, and that the Veteran had been employed in an office setting with no continuous noise exposure since 1983.

A private medical opinion, dated in April 2012, noted that the Veteran had significant in-service noise exposure.  Following a review of the Veteran's in-service audiograms, the provider found it "quite obvious" that, during his military stint with significant noise exposure, his hearing loss progressed, and that it could be deduced that the progression was due to noise exposure.  The provider stated that, certainly, presbycusis is a factor for all human beings, but that this type of progressive hearing loss during the exposure is certainly evidence that such exposure contributed to the Veteran's disability.
The Board further notes, in regard to the Veteran's assertion that he experienced hearing loss and tinnitus at the time of separation, the Veteran is competent to report in-service symptomatology, such as decreased hearing and ringing in the ears, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service is commensurate with his claims of in-service acoustic trauma.  The Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal.  These statements are further reinforced by the private opinion of April 2012, which indicated that threshold shifts during service, as well as current audiograms indicative of noise-inducted hearing loss, provided a link between the Veteran's diagnoses of hearing loss/tinnitus, and in-service acoustic trauma.  Although the VA medical opinion of record was negative, the opinion did not consider the factors enunciated in Hensley, which specifically state that the absence of qualifying hearing loss at the time of discharge from service does not preclude the possibility that subsequent hearing loss is related to service.  

Therefore, the most probative medical evidence of record, coupled with the Veteran's competent and credible lay statements, establishes that his current hearing loss and tinnitus are related to in-service noise exposure.  The Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus are granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
BARBARA B. COPLEAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


